The plaintiff in error, Fred Finley, was convicted at the July, 1911, term of the county court of Greer county, on a charge of violating the prohibitory law, and on the 30th day of August, thereafter, judgment was pronounced by the court imposing a punishment of thirty days imprisonment and a fine of fifty dollars. Time was given and extended within which to file this appeal amounting to one hundred twenty days, the statutory limit. The appeal was not filed in this court until the 30th day of December, 1911, more than one hundred twenty days after the rendition of the judgment. The appeal not having been filed within the time provided by the statute, we are without jurisdiction to review the errors complained of, and upon motion of the Attorney General the appeal is dismissed.